DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2 and 19-38 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Apr. 15, 2022 has been entered and made of record.  It is persuasive that “a submission of a certified copy of the PCT application is not required, as the PCT application is deemed to be filed in the U.S. and therefore is a domestic application under USPTO rules, and not a claim to a foreign priority document” (Remarks, p. 16).  Examiner notes this is the case where benefit is claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) to an international application or an international design application which designates but did not originate in the United States, and the Office may require a certified copy of such application together with an English translation thereof if filed in another language.  MPEP 211, 37 CFR 1.78(d)(7).  Examiner decided that submission of a certified copy or English translation thereof is not necessary.  In view of Applicant’s amendment for the title, the objection to the specification has been expressly withdrawn.

Allowable Subject Matter
	Claims 1-2 and 19-38 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “Poupyrev does not disclose or suggest the two foregoing highlighted elements of amended claim 1” (Remarks, p. 18). 
Accordingly, the closest known prior art, i.e., Poupyrev et al. (US 2015/0346820 A1), Sanders et al. (US 2019/0086971 A1), McMahon et al. (US 2018/0120420 A1), Sprenger et al. (US 2015/0277569 A1), Katabi et al. (US 2015/0293647 A1), Lee et al. (US 2020/0205726 A1) and Schatz et al. (US 2018/0238099 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the plurality of radio wave sensors including at least two radio wave sensors having respective sensing areas sharing an area in which radio wave signals transmitted by the at least two radio wave sensors overlap each other”; and “in the recognizing (b), a number of the at least one radio wave sensor is determined based on results of reception by at least two radio wave sensors associated with the at least two sensing areas identified as the gesture occurrence area”.
As to claims 2 and 19-24, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
As to claim 25, it is persuasive that “new claim 25 corresponds to originals claims 1 and 6 and recite the subject matter that was indicated to be the basis for patentability of claim 6 (with some language revisions)” (Remarks, p. 18).
Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the plurality of radio wave sensors being arranged on a side surface of a case rotatable about a rotation axis, in a rotation direction of the case”.
As to claims 26-27, they depend from claim 25, and are allowed at least for the same reason above.
As to claim 28, it is persuasive that “new claim 28 recites the same elements as claim 1 noted above, which are distinguishing features over the prior art” (Remarks, p. 18).
Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the plurality of radio wave sensors include at least two radio wave sensors having respective sensing areas sharing an area in which radio wave signals transmitted by the at least two radio wave sensors overlap each other”.
As to claims 29-35, they directly or indirectly depend from claim 28, and are allowed at least for the same reason above.
As to claim 36, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the plurality of radio wave sensors are arranged on a side surface of a case rotatable about a rotation axis, in a rotation direction of the case”.
As to claims 37-38, they depend from claim 36, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 23, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***